DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1 is currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,679,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent inventive scope is a narrow than the inventive scope of the instant application. Thus, the patent inventive scope encompasses the broader inventive scope of the instant application.
Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,200,789 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent inventive scope is a narrow than the inventive scope of the instant application. Thus, the patent inventive scope encompasses the broader inventive scope of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, CN 201518012 U) in view of Dungan (US 2004/0056771 A1, IDS).
 	1) Regarding claim 1, Liu discloses a gas monitoring (abstract) and alarm system (Figs. 1-3) comprising: 	a master monitor (annotated page 2: ¶0012-13; Fig. 1: master sensing system 1 via main single chip 1-2) coupled to a master sensor (annotated page 2: ¶0012; Fig. 1: gas sensor detecting unit 1-1), the master sensor configured to sense a concentration of a gas in a first area (annotated page 2: ¶0009-18 discloses that the system enable 150 meter (m) communication distance in which the master sensing system monitors for signal transmitted by the slave sensing system, hence the respective master and slave sensing systems detect gas concentration at different location at or in between the 150m separated communication distance) and send data about the concentration of the gas to the master monitor (annotated page 2: ¶0012-13 ); and 	at least one remote monitor (Fig. 1: slave sensing system 2) communicatively coupled to the master monitor (annotated page 3: ¶0016; Fig. 1), the at least one remote monitor coupled to a remote sensor (slave sensor detecting unit 2-1) configured to sense a concentration of gas in a second area (annotated page 3: ¶0017-18), the at least one remote monitor configured to: 		receive data about the concentration of the gas in the second area from the remote sensor (annotated page 3: ¶0017-18), and 		send the data to the master monitor (annotated page 3: ¶0017-18), and  	wherein the master monitor is further configured to: 		receive the data from the at least one remote monitor (annotated page 3: ¶0017-19).
 	As per the limitation trigger a first alarm status when the concentration of gas in at least one of the first area and the second area exceeds a first predefined alarm threshold. 	Liu discloses, with reference to Fig. 1, the concept of providing an indicator light 1-8 in the master sensing system and Liu discloses, in on annotated page 2: ¶0017-19, the concept of indicating and alarm condition related to the sensing condition of the slave sensing 2 and providing a corresponding alarm condition communication signal to the master sensing system. 	Dungan discloses, in ¶0084 ¶0114, the concept of sensing a gas concentration signal over a predetermined concentration from a remote gas monitoring device and providing a corresponding signal to a master station to provide an alarm status thereof (e.g., gas monitoring station 14 in communication with master station or control center 18 and/or alarm box). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of sensing a gas concentration signal over a predetermined concentration from a remote gas monitoring device and providing a corresponding signal to a master station to provide an alarm status thereof as taught by Dungan, into the system as taught by Liu, with the motivation to enhance the gas alarm monitoring features of the system. 	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170045474 A1; US 20060119477 A1, system using a master/slave sensing combination to determine gas concentration alarm conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684